            Case 1:20-cv-09595-CM Document 3 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL M. COLOSI,

                           Plaintiff,

                       -against-                                     20-CV-9595 (UA)

ARLENE A GAYLORD, ASST DIR. DOJ-FBI;                     ORDER DENYING IFP APPLICATION
WILLIAM D. SPENCER, CLERK OF BOARD
MSPB,

                           Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Leave to proceed in this Court without prepayment of fees is denied because Plaintiff has

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). Plaintiff is directed to pay $400.00

in fees – a $350.00 filing fee and a $50.00 administrative fee – within 30 days of the date of this

order. If Plaintiff fails to comply with this order within the time allowed, the action will be

dismissed. The Clerk of Court is directed mail a copy of this order to Plaintiff and note service

on the docket.

SO ORDERED.

Dated:     November 20, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
